DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 9-14 of the Remarks filed April 21, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The rejections of Claims 1-20 have been withdrawn. 

Examiner’s Remarks
The Office attempted to contact the Applicant’s representative, Steve Thomas (Reg. 64,421), on July 25th and 26th, 2022, regarding the following claim objection. The Applicant’s representative could not be reached.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites on Line 6, “training a plurality of models:” which should be “training a plurality of models[[:]];”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner' s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel system and method for using a trained correlated change model for detecting when a particular configuration is missing a particular change.  More specifically, exemplary Claim 1 recites training a correlated change model to identify correlated changes across a plurality of code and configuration files using a machine learning algorithm and a refinement algorithm, each change rule identifying a set of two or more files that tend to be changed together, and the correlated change model being configured to use a particular change rule to detect when a particular configuration file is missing a particular change to enable a particular feature in a particular code file.  The prior art does not teach or render obvious:  a trained correlated change model being configured to use a particular change rule to detect when a particular configuration file is missing a particular change to enable a particular feature in a particular code file, wherein the correlated change model is trained to identify correlated changes across a plurality of code and configuration files using a machine learning algorithm and a refinement algorithm.  
The prior art teaches methods and systems for identifying related code files and training software development models using machine learning, but nowhere does any of the prior art disclose a system or method comprising a trained correlated change model which is configured to use a particular change rule to detect when a particular configuration file is missing a particular change to enable a particular feature in a particular code file, as described above. The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Dattathreya (US PGPUB 2013/0080997) discloses a system and method for tracking related software, modules and configuration files and notifying developers of related files when a change in a particular software, module or configuration file is made.
Wang et al. (“An Empirical Study of Multi-Entity Changes in Real Bug Fixes,” 2018) discloses a method for using extracted change dependency graphs (CDG) to identify related code locations that may require bug-fixing changes when a bug-fixing change is made in a first code location.
Bevan et al. (“Identification of Software Instabilities,” 2003) discloses a method for identifying potentially problematic code regions using a generated dependence graph which is used to identify code elements that have been determined to a relationship based on having undergone code changes at the same time.
The Office notes that neither Dattathreya, Wang nor Bevan discloses or makes obvious a system or method comprising a trained correlated change model which is configured to use a particular change rule to detect when a particular configuration file is missing a particular change to enable a particular feature in a particular code file, as described in the Applicant’s independent claims.

This application is in condition for allowance except for the following formal matters: 
Claim 17 is objected to because of the informalities described above under the ‘Claim Objections’ heading.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, Art Unit 2192/2194